DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      KCG, INC., as successor to
          K.C. Wall Products and Ruco Drywall Products, Inc.,
                              Appellant,

                                     v.

                         STEVEN BOLIN and
                       DEBORAH BOLIN, his wife,
                             Appellees.

                              No. 4D18-927

                             [August 8, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin Bidwill, Judge; L.T. Case No. 17-
018220(27).

  Michael B. Buckley of Buckley Law Group, P.A., St. Petersburg, for
appellant.

  Rebecca S. Vinocur of Rebecca S. Vinocur, P.A., Coral Gables, for
appellees.

PER CURIAM.

    We reverse the trial court’s denial of appellant’s motion to dismiss for
lack of personal jurisdiction on the authority of Southern Wall Products v.
Bolin, Case No. 4D18-875 (Fla. 4th DCA July 25, 2018). Both cases arise
out of the same underlying case, and the jurisdictional allegations are
similar. In this case, Bolin alleged he was exposed to asbestos in materials
manufactured by KCG or its predecessor from 1975 to 1977 in Florida.
The affidavit filed by a KCG representative stated that it did not have any
contacts with Florida prior to 1994. Its predecessor operated a plant in
Florida starting in the early 1980’s, after Bolin’s alleged exposure. Bolin
offered no evidence of minimum contacts, other than his own use of a
product which he identified as distributed or manufactured by KCG in the
1970’s. Just as in Southern Wall Products, Bolin failed to satisfy the
constitutional minimum contacts for KCG to be subject to jurisdiction in
Florida.
   We therefore reverse and remand for entry of an order dismissing KCG
from the action.

WARNER, LEVINE and FORST, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2